IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,232-01


EX PARTE GERALD MICHAEL BARRETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 29357-A
IN THE 3rd JUDICIAL DISTRICT COURT FROM ANDERSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and was sentenced to ten years' imprisonment.
	On August 25, 2010, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On January 14, 2011, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: February 9, 2011
Do not publish